DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on January 12, 2022, claims 1, 7, 11, 13 and 18 were amended, and claims 6, 10, 12, 17, 19 and 20 were cancelled. Currently, claims 1-5, 7-9, 11, 13-16 and 18 are pending in this application.
Allowable Subject Matter
Claims 1-5, 7-9, 11, 13-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 1012/0050656 to Lin et al. (Lin), fails to disclose or suggest an array substrate comprising a data line disposed along the trunk region of the pixel electrode, wherein the data line, after disposed on an intersecting portion of the first trunk region and the second trunk region along the first trunk region, is disposed subsequently along the second trunk region.
As shown in Fig. 1, Lin only discloses the data line 130 disposed along the first vertical trunk portion of the pixel electrode 150.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
January 15, 2022